     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 1 of 49




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JACK D. DENTON,

             Plaintiff,

v.



JOHN E. THRASHER, President of
Florida State University, in his
official and individual capacities;
AMY HECHT, Vice President for
Student Affairs at Florida State
University, in her official and
individual capacities; BRANDON
BOWDEN, Interim Director of the              Civil Case No_______
Department of Student
                                        JURY TRIAL DEMANDED
Government & Advocacy at
Florida State University, in his
official and individual capacities;
AHMAD O. DARALDIK, President of
the Student Senate of Florida
State University, in his official and
individual capacities; ALEXANDER
HARMON, President Pro Tempore
of the Student Senate of Florida
State University, in his official and
individual capacities.

            Defendants.
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 2 of 49




  PLAINTIFF’S VERIFIED COMPLAINT FOR DECLARATORY JUDGMENT,
                INJUNCTIVE RELIEF, AND DAMAGES

     Plaintiff Jack D. Denton, by his undersigned attorneys, files this

Verified Complaint against Defendants and alleges that:


                              INTRODUCTION

     1.    Of the freedoms enshrined in the Constitution of the United

States, the dyad of free speech and free exercise of religion is at the heart

of all the others, because these are the freedoms that our system of

representative self-government exists to secure and yet these are the

freedoms that make that system possible in the first place. Free

government is operationally impossible without the freedom to formulate

ideas about the world’s most fundamental truths and then communicate

those ideas in the hope that good ideas triumph over bad ones in the

political process. And an operationally free government is simply

undesirable if it does not preserve the right to live according to those

ideas outside the political process.

     2.    Student governments at public universities are the ultimate

ground for experimenting with representative self-government in a

diverse society. Students from all walks of life and points of view have

the opportunity to work together for the common good of their university
                                       2
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 3 of 49




community through the political process, all while engaging in the

pursuit of truth that the university is designed to facilitate. Students

must live with one another—quite literally—and student government

helps them learn to do so in a way that respects the ability to develop

different moral and political ideas and speak about them in a political

context.

     3.    The public university setting also offers practice in

participating in the political process while adhering to constitutional

constraints. Just as public universities cannot fulfill their academic

mission by adopting an orthodoxy and stifling all nonconformist thought,

so too student governments at universities cannot achieve their

pedagogical purpose of political simulation when they discard

constitutional norms. And, like a public university, student governments

have constitutional obligations by virtue of their authority delegated

from the state.

     4.    The Student Senate at Florida State University has failed its

pedagogical purpose and breached its constitutional obligations by

removing its presiding officer, Jack Denton, in retaliation for his private

religious speech.


                                    3
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 4 of 49




      5.     Mr. Denton is a devout Catholic, and he expressed basic

Catholic teachings to other Catholic students in a private group chat.

But, because Catholic teachings have implications for some social issues

that some consider offensive, those messages were shared, student

outrage was fomented, and the Student Senate implemented an ad hoc

religious test for office: no one with Mr. Denton’s beliefs can hold a

leadership position in our Student Senate (even if they only talk about

those beliefs in private).

      6.     The Senate’s action harmed Mr. Denton financially and has

damaged his reputation permanently.

      7.     When Mr. Denton tried to resolve his complaint through

internal procedures by appealing to the Student Supreme Court, the

Student Senate intentionally prevented the Court from hearing his

complaint.

      8.     Mr. Denton wrote to Defendant Hecht explaining how the

Student Senate had unlawfully removed him and prevented him from

seeking redress within the internal student governmental process.

University officials took no action to correct the Student Senate’s clear




                                    4
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 5 of 49




violation of Mr. Denton’s rights, despite having the authority and the

duty to do so.

     9.    To vindicate his constitutional rights, Mr. Denton asks this

Court to order his reinstatement, compensation, and the expungement of

all records relating to the Senate’s retaliatory and discriminatory actions

against him.


                        JURISDICTION & VENUE

     10.   This civil rights action raises federal questions under the

United States Constitution, particularly the First and Fourteenth

Amendments, and the Civil Rights Act of 1871, 42 U.S.C. § 1983.

     11.   This Court has original jurisdiction over these federal claims

pursuant to 28 U.S.C. §§ 1331 and 1343.

     12.   This Court has authority to award the requested damages

pursuant to 28 U.S.C. § 1343; the requested declaratory relief pursuant

to 28 U.S.C. §§ 2201–02; the requested injunctive relief pursuant to 28

U.S.C. § 1343 and FED. R. CIV. P. 65; and costs and attorneys’ fees under

42 U.S.C. § 1988.

     13.   Venue is proper in this district and division pursuant to 28

U.S.C. § 1391(b) and N.D. FLA. L. R. 3.1 because Defendants reside in this

                                    5
       Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 6 of 49




district and division and all of the acts described in this Complaint

occurred in this district and division.


                                            PLAINTIFF

        14.     Jack D. Denton is a resident of North Carolina and a citizen

of the United States.

        15.     Mr. Denton enrolled as a student at Florida State University

(“FSU” or “University”) in the summer of 2017.

        16.     Mr. Denton is a member of the 72nd FSU Student Senate.


                                          DEFENDANTS

        17.     Defendant John E. Thrasher is President of FSU.

        18.     As President, Defendant Thrasher is the chief administrative

officer of FSU and has supervisory authority over all of the University’s

activities.1

        19.     All University policies are adopted by the President or the

University Vice Presidents to which Defendant Thrasher has delegated

authority granted by the Board of Trustees.




        1 Fla. State Univ. Bd. of Trustees Reg. FSU-1.004, available at https://regulations.fsu.edu/sites
/g/files/upcbnu486/files/regulations/adopted/FSU-Chapter-1.pdf (accessed Aug. 26, 2020).


                                                   6
       Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 7 of 49




       20.       Defendant Thrasher retains ultimate authority in matters of

student conduct, including the promulgation of rules and regulations for

student governance under the Student Body Constitution.2

       21.       Defendant Thrasher has authority to review legislative action

by the Student Senate.3

       22.       Defendant Thrasher has authority to veto allocations of funds

raised by the mandatory Activity and Service Fee (“A&S Fee”).4

       23.       On information and belief, Defendant Thrasher has authority

to order any SGA official, including members of the Student Senate, to

take action consistent with University policy or state and federal law.

       24.       Defendant Thrasher has authority over all University Vice

Presidents, including Defendant Hecht.




       2  Fla. State Univ. Bd. of Trustees Reg. FSU-3.001(2), available at https://regulations.fsu
.edu/sites/g/files/upcbnu486/files/regulations/adopted/Chapter%203%20-%20Update%20200213.pdf
(accessed Aug. 26, 2020) (establishing student government and requiring the student government to
adopt a Student Body Constitution); Florida State University Constitution of the Student Body, Art.
IV, Sec. 4(a)(“The University President is the ultimate authority in matters of student conduct;
discipline and the promulgation of rules, regulations and policies for student governance.”) available
at https://sga.fsu.edu/PDF/CONSTITUTION_OF_THE_STUDENT_BODY.pdf (accessed Aug. 26,
2020).

       3   Fla. State Univ. Const. of the Student Body, Art. II Sec. 6(A)(1).

       4  Fla. State Univ. Bd. of Trustees Reg. FSU-3.035(5)(g), available at https://regulations.fsu.
edu/sites/g/files/upcbnu486/files/regulations/adopted/Chapter%203%20-%20Update%20200213.pdf
(accessed Aug. 26, 2020).

                                                     7
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 8 of 49




     25.       Defendant Amy Hecht is Vice President for Student Affairs at

FSU and is President Thrasher’s designated representative in all matters

pertaining to student life and governance.5

     26.       Defendant Hecht oversees the Division of Student Affairs

(“the Division”), which includes the Department of Student Government

& Advocacy (“the Department”).

     27.       The Department of Student Government & Advocacy includes

the Student Government Association (“SGA”).

     28.       The Student Senate is the legislative branch of the SGA.

     29.       All SGA legislation is subject to Defendant Hecht’s approval

prior to implementation.6

     30.       Defendant Hecht has authority to approve or veto the budget

passed by the Student Senate, which includes a line item setting the

salary for the Student Senate President.

     31.       Defendant Hecht has authority to adjudicate disputes arising

from charges of any act by a student organization in violation of laws,

rules, regulations, policies or procedures.7


     5   Fla. State Univ. Bd. of Trustees Reg. FSU-3.001(1) supra n. 2.

     6   Id. at FSU-3.001(3).

     7   Id. at FSU-3.0015(13).

                                                 8
       Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 9 of 49




       32.        Defendant Hecht has authority to hear an appeal of any

decision by the Student Supreme Court.8

       33.        On information and belief, Defendant Hecht has authority to

order any SGA official, including members of the Student Senate, to take

action consistent with University policy or state and federal law.

       34.        Defendant Brandon Bowden is the Interim Director of the

Department and is under Defendant Hecht’s supervision.

       35.        The Department oversees the SGA to “assist students in

reaching their full potential” and provide “students hands-on,

experiential, outside of the classroom learning.”9

       36.        The Department sees the SGA as an educational benefit

offered by the University because “diversity of thoughts, ideas, and

identities bring a richer, more educational dialogue to leadership and the

campus community as a whole” and “the limitless opportunities within

SGA is a venue [for students] to practice that leadership and hone their

skills.”10


       8Fla. State Univ. Student Sup. Ct. R. Proc. 3.8, available at https://sga.fsu.edu/docs/Supreme
CourtRulesofProcedure.pdf (accessed Aug. 26, 2020).

       9  Florida State University, Student Governance & Advocacy: Staff, SGA.FSU.EDU, available at
http://sga.fsu.edu/staff.shtml (accessed Aug. 24, 2020).

       10   Id.

                                                 9
      Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 10 of 49




       37.        On information and belief, Defendant Bowden has authority

to order any SGA official, including members of the Student Senate, to

take action consistent with University policy or state and federal law.

       38.       Defendant Ahmad Daraldik is the President of the Student

Senate FSU.

       39.       The Student Senate is part of the SGA.

       40.       The SGA is created by Florida state law.11

       41.       The FSU Board of Trustees has followed state law in adopting

regulations organizing the FSU SGA and requiring the SGA to “establish

and maintain a Student Body Constitution and implementing statutes to

facilitate organizational integrity and cohesive administration.”12

       42.       Under the Constitution of the Student Body, the SGA’s

mission is to “provide FSU students with representation, services and

advocacy within the university structure.” A true, complete, and accurate

copy of the Constitution of the Student Body is attached to this complaint

as Exhibit 1.




       11 Fla. Stat. Ann. § 1004.26 (“A student government is created on the main campus of each
state university.”).

       12   Supra n. 2.

                                              10
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 11 of 49




      43.     The purpose of the SGA is “to specifically work for . . . [t]he

enforcement of civil rights guarantees in all aspects of university life.”

Ex. 1 at 2.

      44.     SGA rules “shall at no time and in no way abridge the

student’s rights as a citizen under the United States Constitution or the

Constitution of the State of Florida.” Id. at 2.

      45.     Defendant Daraldik is the presiding officer of the Student

Senate.

      46.     Defendant Daraldik has authority over all other officers of the

Student Senate.

      47.     Defendant Alexander Harmon is the President Pro Tempore

of the Student Senate.

      48.     Defendant Harmon has all powers and duties of the President

of the Student Senate in the President’s absence.

                           FACTUAL ALLEGATIONS

I.    Mr. Denton engages in religious speech and religiously-
      motivated service.

     A. Mr. Denton’s beliefs and service

      49.     Mr. Denton is a rising senior at FSU.

      50.     Mr. Denton is a devout Catholic.


                                      11
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 12 of 49




     51.   In accordance with his faith, Mr. Denton believes that all

human lives are infinitely valuable because all human beings are made

in the image of God.

     52.   Mr. Denton believes that it is the state’s duty to protect all

innocent human lives from conception until natural death.

     53.   Mr. Denton believes that legal abortion is inconsistent with

the state’s duty to protect innocent human lives from conception until

natural death.

     54.   Mr. Denton believes that it is also the state’s duty to use its

legitimate authority to pursue the common good.

     55.   Mr. Denton believes that, because human beings have sinned

and broken fellowship with God, the state must use law enforcement in

order to fulfil its duties to protect innocent human life and pursue the

common good.

     56.   Mr. Denton believes that the state’s use of law enforcement

must be fair, constrained by adequate legal processes, and evenhanded.

     57.   Mr. Denton believes that unjustified use of force is a

dereliction of the state’s duties to protect innocent human life and pursue

the common good.


                                    12
      Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 13 of 49




        58.   Mr. Denton believes that racially-motivated, unjustified use

of force is an especially egregious violation of the state’s duties to protect

innocent human life and pursue the common good.

        59.   Mr. Denton also believes that the contemporary movement to

defund the police would, if successful, undermine the state’s ability to

fulfil its duties of protecting innocent human life and pursue the common

good.

        60.   Mr. Denton believes that human beings are male and female.

        61.   Mr. Denton believes that God created marriage as a gift to

humanity and as a permanent, exclusive, and monogamous union

between one man and one woman.

        62.   Mr. Denton believes that God gave sexual intercourse as a gift

to humanity to be enjoyed exclusively within marriage as God designed

it.

        63.   Mr. Denton believes that honoring God’s design for sex and

marriage is conducive to human flourishing, while rejecting that design

is harmful.

        64.   Mr. Denton believes that affirming human gender as male

and female consistent with biological sex is conducive to human


                                      13
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 14 of 49




flourishing, while rejecting biological sex and affirming subjective gender

identities is harmful.

     65.   Mr. Denton’s faith requires and motivates him to serve others.

     66.   Because of his interest in government and politics, Mr.

Denton was drawn to student government as one avenue for his Christian

service.

     67.   Mr. Denton ran for, and was elected to, the FSU Student

Senate in the fall of 2017.

     68.   Mr. Denton served the Student Senate with distinction,

building good relationships with his colleagues, including colleagues with

different ideas about religion, abortion, law enforcement, marriage, sex,

and gender.

     69.   Because of Mr. Denton’s ability to work well with his

colleagues, he was elected by the other Senators as Student Senate

President in the fall of 2019.

     B. Mr. Denton’s expression about basic Catholic teaching
        to other Catholic students

     70.   Mr. Denton is a member of the Catholic Student Union.

     71.   Members of the Catholic Student Union participate in a group

chat over the GroupMe application.

                                    14
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 15 of 49




      72.   The group chat has various purposes, including sharing event

information, making prayer requests, discussing current events, and

other topics.

      73.   On June 3, 2020, group chat participants discussed recent

instances of police violence. A true, accurate, and complete copy of the

GroupMe messages relevant to these allegations is attached to this

Complaint as Exhibit 2.

      74.   One student shared a link to a video on YouTube that raised

advertising and donation revenue for several organizations derived in

part from each time a person views the video. Ex. 2 at 1–2.

      75.   Another student shared a list of the video’s beneficiaries. Id.

      76.   Mr. Denton observed that, “The various funds on that list are

fine causes as far as I know, but everyone should be aware that

BlackLivesMatter.com, Reclaim the Block, and the ACLU all advocate

for things that are explicitly anti-Catholic.” Id. at 3.

      77.   When    asked    for   clarification,   Mr.    Denton   explained,

“BlackLivesMatter.com fosters ‘a queer-affirming network’ and defends

transgenderism. The ACLU defends laws protecting abortion facilities

and sued states that restrict access to abortion. Reclaim the Block claims


                                      15
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 16 of 49




less police will make our communities safer and advocates for cutting

PDs’ budgets. This is a little less explicit, but I think it’s contrary to the

Church’s teaching on the common good.” Id. at 4.

      78.   Mr. Denton offered a final comment, saying, “I don’t mean to

anger anyone – I know this is a very emotional topic. However, it is

important to know what you’re supporting when you’re Catholic. If I stay

silent while my brothers and sisters may be supporting an organization

that promotes grave evils, I have sinned through my silence. I love you

all, and I want us all to be aware of the truth. As far as [whether] it’s a

religious issue or not, there isn’t an aspect of our lives that isn’t religious,

because God wants our whole lives and everything we do to be oriented

around him!<3” Id. at 13.

      79.   The “grave evils” to which Mr. Denton referred are policies

that undermine the state’s ability to fulfill its duties of protecting

innocent human life and pursue the common good or that promote views

of sex, marriage, and gender that are harmful to human beings.

      80.   Mr. Denton’s comments do not state or imply that any human

person is a “grave evil.”




                                      16
      Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 17 of 49




      81.   Mr. Denton’s belief that all human beings are made in the

image of God prohibits him from regarding any person as a “grave evil”

even if a person engages in “grave evils.”

      82.   Mr. Denton sent his messages for the purpose of avoiding the

sin of remaining silent when his fellow Catholics might financially

support organizations without knowing all of their policy prescriptions.

      83.   Everything Mr. Denton said in his messages is consistent with

the teachings of the Roman Catholic Church.

      84.   Nothing Mr. Denton said in his messages supported

discrimination against other people on any basis.

      85.   Nothing Mr. Denton said in his messages suggests that Mr.

Denton could not fairly and impartially execute his duties as Student

Senate President, especially when construed in light of his actual track

record of fairness, collegiality, and coalition-building.

      86.   Nothing Mr. Denton said in his messages amounted to or

supported harassment or threatening behavior.

II.   The Student Senate removed Mr. Denton as president
      because of his speech.

      87.   On information and belief, a member of the Latinx/Hispanic

Student Union took screenshots of Mr. Denton’s messages and shared

                                     17
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 18 of 49




them with other students, including other student senators the day the

statements were made.

     88.     The Latinx/Hispanic Student Union is an agency of the SGA.

     89.     On information and belief, other students shared screenshots

of Mr. Denton’s messages over various social media platforms including

Twitter, Instagram, Facebook, and Reddit.

     90.     During the Student Senate meeting of Wednesday, June 3

(later in the same day that Mr. Denton sent his messages to the Catholic

Student Union group chat), Senator Kundhavi Gnanam made a motion

of no-confidence against Mr. Denton pursuant to Student Senate Rule

1.8. A true, accurate, and complete copy of a news story describing the

debate during the June 3 meeting is attached to this Complaint as

Exhibit 3.

     91.     Senator Gnanam stated that she made the motion because

she was “offended and scandalized by the rhetoric that Jack Denton

used.” Ex. 3 at 2.

     92.     Senator Gnanam wrongly accused Mr. Denton’s of describing

some people as “grave evil” and said that she made her motion “because

people who have described me and my community as ‘grave evils’ have


                                    18
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 19 of 49




done it with the intention to not only hurt me emotionally but to hurt me

physically.” Id.

      93.     In fact, Mr. Denton did not describe any person or community

as “grave evils.” See supra ¶¶79–82.

      94.     Senator Dani Murcia, a self-described “ally of the LGBTQ+

community” expressed her support for the motion and later said that “it

was very difficult for me to watch as a religion that was based on loving

others and accepting others was tarnished with hate and discrimination.”

Ex. 3 at 4.

      95.     Senator Sasha Martin said that Mr. Denton should not have

even thought it was appropriate to express that Catholic Church’s basic

teaching about sex in private to other Catholics, saying: “I am hurt that

he thought it was okay to say something homophobic in a Catholic chat

thinking it was a ‘safe space . . . .’” Id.

      96.     Senator Gnanam’s motion on June 3 received twenty-one

votes in favor and sixteen votes against, failing to garner the two-thirds

majority necessary to remove Mr. Denton.




                                       19
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 20 of 49




     97.   After the motion failed, a public campaign immediately

ignited to pressure the Student Senate into taking another bite at the

apple.

     98.   An online petition for Mr. Denton’s removal garnered over six

thousand signatures between the evening of June 3 and the afternoon of

June 5. Id. at 3.

     99.   As sitting President, Mr. Denton used his discretionary

authority to call a special session for the evening of June 5, 2020, in order

to hear public statements from the student body and to allow the Senate

to entertain a second motion of no-confidence.

     100. Before the meeting, Senator Martin shared a poster

advertising the “Virtual Student Senate Special Meeting” on June 5, that

included a rainbow flag and text that said “LGBTQ+ community

members are encouraged to wear non-disruptive PRIDE apparel” and

“Allies are encouraged to wear white.” Senator Martin said, “If you feel

comfortable sharing this on your social media platforms I encourage you

to do so.” A true, complete, and accurate copy of Ms. Martin’s message is

attached to this Complaint as Exhibit 4.




                                     20
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 21 of 49




     101. The Pride Student Union, an agency of the SGA shared a

statement on Twitter calling for Mr. Denton’s removal. A true, accurate,

and complete copy of the Pride Student Union’s statement is attached to

this Complaint as Exhibit 5.

     102. The Student Senate Pride Caucus (a group of student

senators) endorsed this statement in its entirety.

     103. On information and belief, the members of the Student Senate

Pride Caucus include Defendant Harmon and Senators Elizabeth

Chabot, Quentin England, Brendan Gerdts, Khundavi Gnanam,

Gabrielle Little, Jason Maymon, Sasha Martin, Deia Medley-Neyra, and

Pierce Ryan.

     104. The Pride Student Union’s statement said Mr. Denton’s

messages were “racist, transphobic, and anti-choice.” Id. at 2.

     105. The statement said that the signatories “condemn these

comments” and called for Mr. Denton’s removal. Id. at 2–3.

     106. The statement said that Mr. Denton’s statements render him

unfit as “[a]s both an officer and an employee of Florida State University”

because “LGBTQIA+ students [cannot] know our needs are met and our

voices heard, and not sidelined due to the religious beliefs of a


                                    21
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 22 of 49




governmental body that controls the placement of $13,749,000 of student

funds every year?” Id. at 3.

     107. The statement said that it “is important for us to” use Mr.

Denton’s statements “as an example of why we must work to hold elected

officials accountable” and called for Mr. Denton’s removal. Id.

     108. At the June 5 meeting, Senator Gnanam made a second

motion of no-confidence. A true, accurate, and complete recording of the

Senate’s debate during the June 5 meeting is attached to this Complaint

as Exhibit 6.

     109. After Senator Gnanam made her motion, Defendant Daraldik

replaced Mr. Denton as the presiding officer of the Student Senate for the

remainder of the meeting, as required by Senate rules.

     110. Referring to Mr. Denton’s religious speech as the basis for her

motion of no-confidence, Senator Gnanam said, “I can think of no more

abhorrent thing to hear coming from our Senate Leadership and it is time

for us to take action.” Ex. 6 at 0:05:41–0:05:46.

     111. Senator Bradley Cusnier said that Mr. Denton should be

removed “[d]espite his First Amendment right to free speech” because




                                    22
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 23 of 49




“what he said was demeaning and hurtful to many members of our

student body.” Id. at 0:07:52–0:08:01.

     112. Senator Cusnier suggested that someone with Mr. Denton’s

beliefs could not continue as president, saying, “It is necessary that we

do what is right to the communities affected and vote Jack Denton out of

office. I don’t think we will be able to move forward if we don’t.” Id. at

0:08:08–0:08:14.

     113. Senator Griffin Leckie suggested that Mr. Denton’s speech

revealed beliefs that should not be held by someone in his position,

saying, “We’re living through a time of incredible social change and, now

more than ever, we need to do something about the issues of our time. So

that’s why I think we should support this motion [to remove Mr.

Denton].” Id. at 0:09:01–0:09:12.

     114. Senator Travis Waters said religious speech of the type Mr.

Denton made was inappropriate for the Student Senate President: “What

was said was a clear violation between separation of church and state,

and it hurt many people in the process. It is important for all leaders to

be at the tip of the spear driving home diversity and inclusion in all walks

of life, and that includes our power-wielding officials who often hold


                                    23
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 24 of 49




certain privileges at this university. What Denton said should not, and

will not, be a representation of who we are. Our leaders are public entities

and we must demand the utmost of decorum from them. This is

disgraceful.” Id. at 0:16:49–0:17:18.

     115. Senator Gabrielle Little said that in order to “do right by the

LGBTQ+ community” the Senate must “remove President Denton.” Id. at

0:17:39 –0:17:47.

     116. At the close of debate, Senator Gnanam said that Mr. Denton

had to be removed because allowing someone with his religious views to

remain as Student Senate President “would effectively be enabling

bigotry.” Id. at 0:28:51–0:29:00.

     117. No senator offered any grounds for removing Mr. Denton

other than his speech in the Catholic Student Union GroupMe chat.

     118. In finding that Mr. Denton should be removed because of his

religious speech the Student Senate applied a de facto religious test for

office in removing him.

     119. By a vote of thirty-eight in favor, three against, with three

abstentions, the Student Senate removed Mr. Denton from the position

of Student Senate President because of his speech.


                                    24
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 25 of 49




      120. The standard articulated by the motion’s proponents and

adopted and enforced by the Senate as a whole is that no person who

holds the religious views about abortion, law enforcement, marriage, sex,

and gender that Mr. Denton holds is qualified to serve in a leadership

capacity in the Student Senate.

      121. Mr. Denton’s views are consistent with the teachings of the

Roman Catholic Church and are also widely-held by FSU students of

other faiths or of no faith.

      122. The standard applied by the Student Senate disqualifies a

substantial portion of the FSU student body from holding a leadership

position within the Student Senate.

      123. The standard applied by the Student Senate renders a

substantial portion of the FSU student body incapable of being

represented by a leader in the Student Senate who shared their religious

and political views.

      124. Defendants Daraldik and Harmon continue to enforce the

Student Senate’s actions against Mr. Denton in exercising their offices

and in maintaining the records of Mr. Denton’s removal.




                                    25
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 26 of 49




     125. Mr. Denton wrote to Defendant Hecht on two occasions,

informing her of the Student Senate’s actions and asking her to

intervene.

     126. On information and belief, Defendant Hecht possesses the

authority and obligation as Vice President for Student Affairs to correct

the Student Senate’s action, but she did not intervene.

     127. On information and belief, Defendant Thrasher knew about

Mr. Denton’s removal and the circumstances surrounding his removal.

     128. Defendant Thrasher publicly commented on statements made

by Mr. Denton’s successor, Defendant Daraldik.

     129. On information and belief, Defendant Thrasher possesses the

authority and obligation as University President to correct the Student

Senate’s action, but he did not intervene.

     130. On information and belief, Defendant Bowden knew about

Mr. Denton’s removal and the circumstances surrounding his removal.

     131. On information and belief, Defendant Bowden possesses the

authority and obligation as Interim Director of the Department of

Student Government & Advocacy to correct the Student Senate’s action,

but he did not intervene.


                                   26
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 27 of 49




III. Defendants have harmed Mr.                   Denton     financially,
     practically, and reputationally.

     132. The Student Senate President receives compensation of $9.00

per hour. The Student Senate President is allowed a maximum of five

paid hours per week over the summer, and seven-and-a-half hours per

week during the fall semester.

     133. Mr. Denton would have worked the maximum hours allowed

per week over the summer, had he continued to serve as Student Senate

President.

     134. Mr. Denton lost eight weeks of paid service during the

summer, amounting to $360.00 in lost wages.

     135. Mr. Denton would perform approximately six hours of paid

work per week this fall if he continued to serve as Student Senate

President.

     136. If Mr. Denton is not reinstated, he will lose approximately

nine weeks of paid service this fall, amounting to at least $486.00 in lost

wages.

     137. If Mr. Denton is not reinstated, the Student Senate’s removal

will have cost him at least $846.00 in lost wages.



                                    27
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 28 of 49




     138. Defendants’ failure to use their authority to correct the

Student Senate’s removal of Mr. Denton caused Mr. Denton to lose these

wages.

     139. The Student Senate’s removal of Mr. Denton also deprives

him of the opportunity to exercise the authority of the office of the senate

presidency during budget allocation in September, 2020.

     140. The Student Senate President has authority to appoint

senators to the Budget committee, which holds hearings to allocate the

budget from A&S fees.

     141. Presiding over the Student Senate’s budget allocation

proceedings was one of the primary reasons Mr. Denton ran for the

presidency in the first place.

     142. Defendants’ failure to use their authority to correct the

Student Senate’s removal of Mr. Denton cost Mr. Denton the opportunity

to preside over the Student Senate’s budget allocation proceedings and

caused the constitutional and other violations of Mr. Denton’s rights.

     143. Presidency of the Student Senate is an honor and would have

been an important part of Mr. Denton’s future job or graduate school

applications.


                                    28
      Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 29 of 49




      144. The Student Senate’s removal of Mr. Denton imposes a

permanent reputational harm on Mr. Denton and reduces his future

opportunities.

      145. Defendants’ failure to use their authority to correct the

Student Senate’s removal of Mr. Denton caused this reputational harm

to persist and increase the longer the Student Senate’s actions go

uncorrected.

      146. The record of Mr. Denton’s removal remains, and is

maintained by both the Student Senate and the University.

IV.   The Student Senate and the University deprived Mr. Denton
      of the ability to seek recourse from the Student Supreme
      Court.

      147. Mr. Denton has tried to resolve this matter through the

internal procedures of the SGA and the University, but Defendants have

prevented him from doing so.

      148. On June 18, 2020, Mr. Denton filed a complaint with the

Student Supreme Court alleging that the Senate’s removal violated its

own procedures, the Student Body Statutes, the Student Body

Constitution, and federal law.




                                     29
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 30 of 49




      149. The Student Supreme Court took no notice of Mr. Denton’s

appeal.

      150. At the time of Mr. Denton’s appeal, there were several

vacancies on the Student Supreme Court.

      151. On July 2, 2020, Mr. Denton, through counsel, sent a letter to

Defendant Hecht requesting assurance from the Division that temporary

justices would be appointed and confirmed to the Student Supreme Court

to hear Mr. Denton’s complaint or, in the alternative, that Defendant

Hecht would hear his appeal under Student Supreme Court Rule 3.8. A

true, accurate, and complete copy of the July 2 letter is attached to this

complaint as Exhibit 7.

      152. Defendant Hecht did not respond to Mr. Denton’s July 2

letter.

      153. On July 8, the Student Senate met and considered

nominations for temporary justices forwarded by the Student Body

President.

      154. The Student Senate, with Defendant Daraldik presiding,

referred the nomination of Abby Salter to Judiciary Committee in




                                    30
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 31 of 49




violation of Student Body Statutes, which require nominations to go

immediately to the floor.

     155. The Judiciary Committee held a hearing on July 14 and

questioned Ms. Salter. A true, complete, and accurate copy of the minutes

of the July 14 Judiciary Committee hearing is attached to this Complaint

as Exhibit 8.

     156. Senators explicitly vetted Ms. Salter with Mr. Denton’s

pending complaint to the Student Supreme Court in mind, asking

whether she was aware of Mr. Denton’s complaint, how Ms. Salter would

have ruled as a Justice of the United States Supreme Court in the cases

of Obergefell v. Hodges and Bostock v. Clayton County, and inquiring

about her “education . . . in regard to the LGBTQ+ community” and how

she planned “to educate” herself “on this community.” Ex. 9 at 2–3.

     157. Senator Gnanam expressed dissatisfaction with Ms. Salter’s

answers to these questions. Id. at 5–6.

     158. Senator Gnanam said that Ms. Salter’s “limited knowledge [of

the LGBTQ+ community] is very concerning and frustrating. Id.

     159. Referring to Mr. Denton’s complaint, Senator Gnanam

opposed Ms. Salter’s nomination, saying, “Since there is such a sensitive


                                   31
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 32 of 49




case on the docket it is very concerning what the repercussion of this

could be. I don’t feel comfortable having her preside over this case.” Id.

(emphasis added).

     160. The Student Senate met for its final meeting over the summer

on July 15.

     161. The Student Senate adjourned for the summer without

considering Ms. Salter’s nomination, rendering the Student Supreme

Court incapable of hearing Mr. Denton’s complaint.

     162. On July 22, 2020, Mr. Denton sent a second letter through

counsel to Defendant Hecht detailing the Student Senate’s intentional

obstruction of Mr. Denton’s complaint to the Student Supreme Court. A

true, accurate, and complete copy of the July 22 letter is attached to this

Complaint as Exhibit 9.

     163. Mr. Denton asked Defendant Hecht to find that the motion of

no-confidence violated SGA rules and federal law, to order his

reinstatement and to grant him compensation for lost wages. Ex. 9 at 6.

     164. Mr. Denton explained that the Student Senate’s actions

violated Student Body Statute § 206.1, which prohibits the SGA, its




                                    32
      Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 33 of 49




officers, and its branches from practicing “discrimination,” defined as

“differential treatment of a student based on . . . religion.” Id. at 5.

       165. Mr. Denton showed that the Student Senate did treat him

differently because of his religious speech, because the Student Senate

did not approve a motion of no-confidence against Defendant Daraldik

during his term as President, even though Defendant Daraldik made

public statements on social media that were so distasteful that

Defendant Thrasher publicly denounced them as “offensive anti-Semitic

rhetoric.”13 Id.

       166. Mr. Denton also showed that the Student Senate’s actions

violated the SGA Ethics Code, which prohibits similarly discriminatory

action. Id. at 5–6.

       167. Mr. Denton also showed that the Student Senate’s actions

violated its own procedural rules, because the rule authorizing motions

of no-confidence in the Student Senate President prohibit any motion

that “would result in violations of the Senate Conduct Code” and the




       13  John Thrasher, A message from President John Thrasher: Anti-Semitism and religious
discrimination, FLA. STATE UNIV. NEWS (June 18, 2020) available at https://news.fsu.edu/
news/university-news/2020/06/18/a-message-from-president-john-thrasher-anti-semitism-and-
religious-discrimination/ (accessed Aug. 26, 2020).

                                            33
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 34 of 49




Senate Conduct Code prohibits Student Senators from engaging in

discrimination as defined by the Student Body Statutes. Id. at 6.

     168. On August 4, 2020, the University responded through

counsel. A true, accurate, and complete copy of the August 4 letter is

attached to this Complaint as Exhibit 10.

     169. The August 4 letter claimed that Defendant Hecht could not

hear Mr. Denton’s complaint, stating that the Division would take no

action on his matter, and that Mr. Denton could hold to nothing but the

“hope that the currently vacant Supreme Court seats will be filled at the

conclusion of the first Student Senate meeting of the fall so that Mr.

Denton’s complaint can be heard immediately.” Ex. 10 at 1.

     170. Defendant Hecht took no action even though the Student

Senate’s acts violated University policy (in addition to the SGA rules Mr.

Denton raised in his complaint to the Student Supreme Court and his

appeal to the Division), which states, “Florida State University is

committed to a policy of non-discrimination on the basis of . . . creed, . . .




                                     34
      Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 35 of 49




religion . . . or any other legally protected group status. This policy applies

to employees [and] students . . . .”14

       171. Defendant Hecht sent a letter to the Student Senate on

August 7, 2020. A true, accurate, and complete copy of the August 7 letter

is attached to this Complaint as Exhibit 11.

       172. Defendant Hecht stated, “I believe the no-confidence vote

taken against Mr. Denton resulting in his removal as Student Senate

President on June 5 followed proper procedure according to Senate Rule

1.8 . . . .” Ex. 11 at 2.

       173. Defendant Hecht nominally refrained from commenting on

the substance of the arguments Mr. Denton raised in his appeals. Id.

       174. In doing so, Defendant Hecht ratified the Student Senate’s

removal of Mr. Denton as president.

       175. Defendant Hecht did not explain why she rejected Mr.

Denton’s claim that the motion of no-confidence violated the Rule’s

prohibition of motions for discriminatory purposes in violation of the

Senate Conduct Code.



       14  Fla. State Univ. Bd. of Trustees Regulation FSU-6.014, available at https://regulations.
fsu.edu/sites/g/files/upcbnu486/files/regulations/adopted/FSU-Chapter-6-20180717.pdf (accessed Aug.
26, 2020).

                                               35
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 36 of 49




     176. Defendant Hecht did not explain why the motion of no-

confidence was consistent with the University’s anti-discrimination

policy. See supra ¶170.

     177. Defendant Hecht stated that Mr. Denton’s complaint “lies

clearly in the purview of the judicial branch, but that branch doesn’t exist

because of the inaction of the Student Senate.” Ex. 11 at 2.

     178. Defendant Hecht expressed her hope that the Student Senate

“will take immediate action at the start of the Fall semester and seat the

judicial branch of the student government.” Id. at 3.

     179. However, even if new justices are appointed immediately, it

is unlikely that they will be sworn in soon enough to hear Mr. Denton’s

complaint and render a decision before Mr. Denton’s term expires (and

certainly not before the Senate completes its budget allocation process).

     180. The Student Supreme Court cannot be seated in time to give

Mr. Denton effective relief.

     181. On information and belief, Defendant Thrasher knew about

Mr. Denton’s letters to Defendant Hecht.




                                    36
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 37 of 49




      182. Defendant Thrasher has the authority and the obligation to

order Defendant Hecht to correct the Student Senate’s removal of Mr.

Denton, but Defendant Thrasher took no action.

      183. The actions of the Student Senate and the University have

prevented Mr. Denton from seeking redress for the Senate’s retaliation

against him through the Student Supreme Court and the Division.

      184. Defendants were informed of the unlawful actions of the

Student Senate and have authority at their disposal and the obligation

to correct those actions but have refused to do so.

                           ALLEGATIONS OF LAW

      185. At all times relevant to this Complaint, each and all of the

acts and policies alleged herein were attributed to Defendants who acted

under color of a statute, regulation, or custom of the State of Florida (i.e.,

under color of state law and authority).

      186. Defendants knew or should have known that they were

violating Mr. Denton’s constitutional rights by subjecting him to adverse

actions, including but not limited to removing him from the position of

Student Senate President because of his protected speech to other

students in a private group chat.


                                     37
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 38 of 49




        187. Defendants knew or should have known that they were

violating Mr. Denton’s constitutional rights by refusing to reverse the

Student Senate’s unlawful action, and by allowing the consequences of

that unlawful action to continue and compound.

        188. The decisions that led to the violation of Mr. Denton’s

constitutional rights remain in full force and effect.

        189. Defendants have authority and the obligation to remedy those

violations but refuse to do so.

        190. Mr. Denton has suffered and is suffering irreparable harm

from Defendants’ retaliatory and discriminatory decisions challenged

here.

        191. Mr. Denton has no adequate or speedy remedy at law to

correct the deprivation of his rights by Defendants.

        192. Defendants’ actions, as set forth above, do not serve any

legitimate or compelling state interest and are not narrowly tailored to

serve any such interests.

        193. Unless the decisions of Defendants are enjoined, Mr. Denton

will continue to suffer irreparable injury.




                                    38
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 39 of 49




      194. Under 42 U.S.C. §§ 1983 and 1988, Mr. Denton is entitled to

appropriate relief invalidating Defendants’ challenged decisions.

                      FIRST CAUSE OF ACTION
  Violation of Plaintiff’s Right to Freedom of Speech under the
                 First Amendment – Retaliation
                          (42 U.S.C. § 1983)

     195. Plaintiff repeats and realleges each of the allegations

contained in paragraphs 1–194 of this Complaint.

     196. The First Amendment rights of free speech and expression

extend to campuses of state universities.

     197. The First Amendment prohibits the government from

retaliating against citizens for their constitutionally-protected speech.

     198. The First Amendment prohibits actions by the government

that deter a person of ordinary firmness from engaging in their preferred

speech or expressive activity.

     199. The First Amendment applies the constitutional prohibition

on religious tests for office to the states, nullifying any interest a student

government might have in regulating its officers’ religious speech.

     200. Mr. Denton’s speech to the other members of the Catholic

Student Union was pure speech protected by the First Amendment.



                                     39
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 40 of 49




     201. Mr. Denton was removed from his position as Student Senate

President in retaliation for his private speech to other members of the

Catholic Student Union in a private group chat.

     202. Mr. Denton’s private speech was the sole reason for the

Student Senate’s adverse action against him.

     203. Mr. Denton’s speech in the Catholic Student Union Group

chat was not made in his capacity as Student Senate President.

     204. The Student Senate’s removal of Mr. Denton did not further

any governmental interest.

     205. The Student Senate’s removal of Mr. Denton retaliated

against him for his past speech and deters him from engaging in his

preferred speech in the future.

     206. Therefore, the Student Senate’s removal of Mr. Denton from

the position of Student Senate President was unconstitutional retaliation

against Mr. Denton in violation of his First Amendment rights.

     207. The Student Senate, with acquiescence from all of the

Defendants, unconstitutionally removed Mr. Denton from a position

within the SGA—an organization maintained by the University pursuant

to state law and for the purpose of providing an educational benefit.


                                   40
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 41 of 49




      208. Mr. Denton informed the Division about the Student Senate’s

acts in violation of Mr. Denton’s constitutional rights, student body rules,

and University regulations.

      209. Defendant Hecht possesses the authority and the obligation

to remedy the Student Senate’s unlawful acts and has explicitly refused

to do so.

      210. Defendant Thrasher knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      211. Defendant Bowden knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      212. Defendants have violated Mr. Denton’s right to free speech

under the First Amendment.


                     SECOND CAUSE OF ACTION
  Violation of Plaintiff’s Right to Freedom of Speech under the
    First Amendment – Content & Viewpoint Discrimination
                          (42 U.S.C. § 1983)

      213. Plaintiff repeats and realleges each of the allegations

contained in paragraphs 1–194 of this Complaint.


                                    41
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 42 of 49




     214. The First Amendment prohibits the government from

regulating speech on the basis of its content unless the regulation is

narrowly tailored to serve a compelling governmental interest.

     215. The First Amendment prohibits the government from

regulating speech on the basis of its viewpoint entirely.

     216. Defendants evaluated the content and viewpoint of Mr.

Denton’s speech to determine whether they would remove him as Student

Senate President based on what he said.

     217. Defendants retain unbridled discretion to discriminate based

on content or viewpoint.

     218. Defendants       exercised    unbridled   discretion   when   they

retaliated against Mr. Denton for expressing his views about basic

Catholic teaching in private.

     219. Defendant Hecht confirmed the Student Senate’s unbridled

discretion by saying that the motion of no-confidence complied with

Student Senate Rule 1.8.

     220. Defendants’ action in removing Mr. Denton from the position

of Student Senate President serves no legitimate, let alone compelling,

governmental interest.


                                       42
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 43 of 49




     221. Defendants’ action in removing Mr. Denton from this position

of Student Senate President is not narrowly tailored to achieve any

governmental interest.

     222. Therefore, Defendants’ removal of Mr. Denton because of his

speech was an unconstitutional restriction of his speech on the basis of

its content and viewpoint.

     223. The Student Senate, with the participation and/or approval of

all of the Defendants, unconstitutionally removed Mr. Denton from a

position within the SGA—an organization maintained by the University

pursuant to state law and for the purpose of providing an educational

benefit.

     224. Mr. Denton informed the Division about the Student Senate’s

acts in violation of Mr. Denton’s constitutional rights, student body rules,

and University regulations.

     225. Defendant Hecht possesses authority and the obligation to

remedy the Student Senate’s unlawful acts and has explicitly refused to

do so.




                                    43
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 44 of 49




      226. Defendant Thrasher knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      227. Defendant Bowden knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      228. Defendants have violated Mr. Denton’s right to free speech

under the First Amendment.

                      THIRD CAUSE OF ACTION
Violation of Plaintiff’s Right to Free Exercise of Religion Under
                the First Amendment – Hostility
                          (42 U.S.C. § 1983)

      229. Plaintiff repeats and realleges each of the allegations

contained in paragraphs 1–194 of this Complaint.

      230. The First Amendment protects the right to free exercise of

religion.

      231. The Free Exercise Clause prohibits the government from

adopting policies or enforcing them out of hostility towards a particular

religious viewpoint.

      232. The Student Senate targeted Mr. Denton for removal because

of his religious views.

                                    44
    Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 45 of 49




     233. The proponent of both motions of no-confidence, Senator

Gnanam, expressed her hostility toward Mr. Denton’s religious beliefs by

saying “I can think of no more abhorrent thing to hear coming from our

Senate Leadership and it is time for us to take action.”

     234. Senator Gnanam also compared Mr. Denton’s views to those

of others that have engaged in physical violence, even though Mr. Denton

never supported harassment or violence and repeatedly disclaimed such

actions.

     235. Other Senators acquiesced in Senator Gnanam’s assessment

and offered similar expressions of hostility to Mr. Denton’s views.

     236. The Student Senate discriminated against Mr. Denton and

removed him from the position of Student Senate President on account

of the members’ hostility toward Mr. Denton’s religious beliefs.

     237. Therefore, the Student Senate’s decision to remove Mr.

Denton as Student Senate President violated his right to free exercise of

religion under the First Amendment.

     238. The Student Senate, with the participation and/or approval of

all the Defendants, unconstitutionally removed Mr. Denton from a

position within the SGA—an organization maintained by the University


                                   45
     Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 46 of 49




pursuant to state law and for the purpose of providing an educational

benefit.

      239. Mr. Denton informed the Division about the Student Senate’s

acts in violation of Mr. Denton’s constitutional rights, student body rules,

and University regulations.

      240. Defendant Hecht possesses the authority and the obligation

to remedy the Student Senate’s unlawful acts and has explicitly refused

to do so.

      241. Defendant Thrasher knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      242. Defendant Bowden knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      243. Defendants have violated Mr. Denton’s right to free exercise

of religion under the First Amendment.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff asks this Court to enter judgment against

Defendants and to provide the following relief:


                                    46
Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 47 of 49




A. A declaratory judgment that Defendants’ retaliatory actions

   against Mr. Denton in removing him from the position of Student

   Senate President, violated his rights under the First and

   Fourteenth Amendments;

B. A preliminary and permanent injunction ordering Defendants

   sued in their official capacities, their agents, officials, servants,

   employees, and any other persons acting on their behalf:

   1. To reinstate Mr. Denton as President of the Student Senate;

      and

   2. To purge Mr. Denton’s files at the University, the Journal of

      the Student Senate, and any other records within the control

      of Defendants, of any reference to his removal as Student

      Senate President.

C. Nominal and compensatory damages for the violation of Mr.

   Denton’s First and Fourteenth Amendment rights;

D. Mr. Denton’s reasonable attorneys’ fees, costs, and other costs

   and disbursements in this action pursuant to 42 U.S.C. § 1988;

   and

E. All other relief to which Mr. Denton may be entitled.


                               47
   Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 48 of 49




    Respectfully submitted on the 31st day of August, 2020.



Mark Welton                         s/ David A. Cortman
Florida Bar No. 999202              David A. Cortman
WELTON LAW FIRM, LLC                FLORIDA BAR NO. 18433
1020 S. Ferdon Blvd.                Travis C. Barham*
Crestview, FL 32536                 ALLIANCE DEFENDING FREEDOM
Telephone: (850) 682-2120           1000 Hurricane Shoals Road NE,
Facsimile: (850) 689-0706           Ste. D-1100
mark@weltonlawfirm.com              Lawrenceville, GA 30043
                                    Telephone: (770) 339-0774
                                    Facsimile: (770) 339-6744
                                    dcortman@ADFlegal.org
                                    tbarham@ADFlegal.org
                                    Tyson Langhofer*
                                    ALLIANCE DEFENDING FREEDOM
                                    20116 Ashbrook Place, Suite 250
                                    Ashburn, VA 20147
                                    Telephone: (571) 707-4655
                                    Facsimile: (571) 707-4656
                                    tlanghofer@ADFlegal.org


                                    * Pro Hac Vice applications
                                      forthcoming

                        Attorneys for Plaintiff




                                  48
Case 4:20-cv-00425-AW-MAF Document 1 Filed 08/31/20 Page 49 of 49
